UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7717




UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LARRY GENE THOMPSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.   Graham C. Mullen,
Senior District Judge. (5:91-cr-00052-GCM-3; 5:07-cv-00120-GCM)


Submitted:   February 28, 2008            Decided: March 10, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Gene Thompson, Appellant Pro Se. David Alan Brown, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Larry Gene Thompson seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the record and conclude that Thompson has

not made the requisite showing.     Accordingly, we deny Thompson’s

motion to vacate the district court’s decision, deny a certificate

of appealability, and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                             DISMISSED




                               - 2 -